Citation Nr: 0103630	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

It is contended by and on behalf of the veteran that he is 
permanently and totally disabled for pension purposes.  It is 
submitted that the medical evidence provided in connection 
with his claim establishes that he is too disabled to engage 
in substantially gainful activity in the labor market.  Thus, 
the veteran claims entitlement to nonservice-connected 
pension.  See 38 U.S.C.A. § 1521 (West 1991).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[b]efore a total and permanent 
disability rating can be awarded, an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability." Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992) (emphasis added).  Unfortunately, it appears that in 
its March 1999 rating decision as well as in the statement of 
the case issued in November 1999, the RO failed to address 
each and every disability of the veteran posited by the 
medical evidence of record.  Accordingly, further development 
is required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2097-98 (to be 
codified as amended at 38 U.S.C. § 5103A).

In this regard, a letter dated in October 1999 by his 
treating psychiatrist lists "[S]ynthroid" among the 
medications that have been prescribed for the veteran.  
Therefore, the nature and severity of the disorder for which 
Synthroid has been prescribed must be determined for purposes 
of the veteran's claim.  Likewise, when the veteran was 
examined by VA in January 1999, his diagnoses included 
history of renal calculi, currently asymptomatic.  
Furthermore, although not listed in the diagnosis, minimal 
degenerative changes in the thoracic spine were revealed by a 
January 1999 chest x-ray taken for the examination.  
Therefore, the nature and severity of the renal and thoracic 
spine disorders of the veteran must also be addressed for 
purposes of his claim.

The Board observes as well that the January 1999 VA 
examination was conducted by an examiner who did not have 
access to the appellant's claims folder or other medical 
records detailing the full extent of his disabilities.  
Moreover, the general medical examination did not result in 
an assessment of what, if any, additional functional loss 
resulted from each musculoskeletal disability.  A compensable 
disability rating may be given under VA regulations for 
functional loss due to, among other causes, pain on use of 
the part or parts concerned, if such is supported by adequate 
pathology and evidenced by the visible behavior of a claimant 
in undertaking motion, deformity, disuse atrophy, and 
weakness and fatigability on use of the joint or joints in 
concern.  38 C.F.R. §§ 4.40, 4.45 (2000).  VA may grant an 
augmented rating under these regulations when the 
musculoskeletal disability is evaluated under a diagnostic 
code that contemplates limitation of motion and functional 
loss in addition to that contemplated by the schedular rating 
is demonstrated.   DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Therefore, another examination of the veteran must 
be conducted so his lumbar and cervical spine disabilities 
may be re-considered and specific findings addressing these 
issues rendered by the examiner.  The same inquiry should be 
made during the examination of the veteran's thoracic spine 
requested by this remand. 

Statements documented in the claims file indicate that the 
veteran has filed for Social Security disability benefits and 
the claims have been denied at least twice.  If the Social 
Security Administration has since determined that the 
appellant in fact is disabled, the veteran should inform the 
RO of that fact.  The RO should then seek to obtain from the 
Social Security Administration a copy of the decision and 
copies of the medical evidence submitted in connection 
therewith.  See id.

Therefore, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all medical treatment 
that he has received for any condition at 
any private or VA facility since February 
1999.  A copy of the RO's request to the 
veteran and his reply should be placed in 
the claims file.  The RO should then 
attempt to obtain and associate with the 
claims file, all medical records from the 
providers named.  The RO also should ask 
the veteran whether he has been granted 
Social Security disability benefits since 
January 1999.  If the veteran answers in 
the affirmative, the RO should attempt to 
obtain from the Social Security 
Administration a copy of the decision 
granting benefits and copies of all 
medical records used in making such a 
decision.  All attempts to secure this 
evidence should be documented.  The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000, efforts to secure 
government records must continue until it 
is reasonably certain that the records do 
not exist or that further efforts would 
be futile.  If, after making reasonable 
efforts, the RO is unable to secure 
certain records that it has sought, the 
RO must notify the veteran and (a) 
identify the specific records it has been 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; and (c) describe any further 
action it will take with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA general 
medical examination to determine the 
nature, extent, and severity of any 
disability, to include, but not limited 
to, any thyroid disorder; cervical, 
thoracic or lumbar disorder; and/or 
kidney disorder.  Further, in light of 
the appellant's report of suicidal 
ideation a new VA psychiatric examination 
should be conducted

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the general medical 
examiner should discuss any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion or other functional loss involving 
any joint to include each vertebral 
segment.  If the veteran describes flare-
ups of pain of any joint, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  The 
examiner also is requested to provide an 
opinion as to the impact of any diagnosed 
disorder on the ability of the veteran to 
secure or follow a substantially gainful 
occupation.  The veteran's claims file 
must be made available to and reviewed by 
each examiner, and the examiner's review 
of the file should be documented in the 
examiner's report.  A complete rationale 
for any opinion and description must be 
presented.  The examination report should 
be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If a report 
is deficient in any manner, the RO must 
take corrective action at once.

5.  The RO should then evaluate the 
veteran's disabilities and assign a 
rating for each.  It should then 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes in accordance with 
the criteria set forth in 38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17, 
4.25 (2000); and the principles 
enunciated by the Court in Talley v. 
Derwinski, 2 Vet. App. 282 (1992) and 
Brown v. Derwinski, 2 Vet. App. 444 
(1992).  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

By this REMAND Board intimates no opinion, either 
legal or factual, concerning the ultimate 
disposition warranted in this case.  No action is 
required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


